
	

113 HR 4127 IH: Upper San Joaquin River Storage Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4127
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Costa (for himself, Mr. Garamendi, Mr. Vargas, Mr. Bera of California, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the construction of the Upper San Joaquin River Storage in California.
	
	
		1.Short titleThis Act may be cited as the Upper San Joaquin River Storage Act of 2014.
		2.Upper San Joaquin river storageSection 103(d)(1)(B) of title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act, 118
			 Stat. 1681) is amended by—(a)adding after clause (iii) the following:(iv)Construction authorizationIf the Secretary determines a project described in clause (ii), subclause (II) of subparagraph (A)
			 is feasible, the Secretary, subject to appropriations, is authorized to
			 carry out the project in a manner that is substantially in accordance with
			 the recommended plan, and subject to the conditions described in the
			 feasibility study.; and(b)striking in clause (ii) the project and inserting a project described in clause (ii), subclause (II) of subparagraph (A).
